DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants' arguments, filed October 23, 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejections)
1) Claims 1-2, 5, 7-11, 18-19 and 21-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (US 5,597,554) in view of Dodd et al. (2002/0037258). The rejection is maintained. The rejection is withdrawn in regards to claims 18-19, 21 and 23-27. 
Wagner discloses dentifrices and more particularly to a system employing a mixture of conventional toothpaste in combination with a dentifrice preparation having hydrogen peroxide as an active constituent (col. 1, lines 6-11). The hydrogen peroxide is a dentifrice comprises hydrogen peroxide, Carbopol 940, sodium hydroxide and water (EXAMPLE C), representing a gel. Tetrasodium pyrophosphate, which would 
Wagner differs from the instant claims insofar as it does not disclose the container recited by the instant claims. 
Dodd et al. disclose oral care two-part compositions and containers for storing the compositions. A two-phase system may be in either one tube where each phase is kept separate by a septum dividing the package, it may be in a dual chamber pump that dispenses each phase simultaneously, or it may be packaged in separate tubes meant to be applied sequentially (paragraph 0077). Two tubes would require two tops.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art to have used the container of Dodd et al. to store the compositions of Wagner because they are suitable for two component compositions. Additionally, it would have been obvious to one of ordinary skill in the art to have used separate containers to store the compositions of Wagner motivated by the desire to use each part sequentially or control the amount of each compositions when desired. 

Response to Arguments 



2) Claims 3-4 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (US 5,302,374) in view of Dodd et al. (2002/0037258) in further view of Benedict et al. (US 4,846,650). The rejection is maintained. The rejection is withdrawn in regards to claim 20.
Wagner in view of Dodd et al. is discussed above and differs from the instant claims insofar as it does not disclose the amount of fluoride. 
Benedict et al. disclose oral compositions. It is common to have a water-soluble fluoride compound present in dentifrices in an amount sufficient to give a fluoride concentration of from about 0.0025% to about 5.0% by weight, preferably from about 
It would have been obvious to one of ordinary skill in the art to have added from about 0.0025% to about 5.0% by weight of a fluoride source to the compositions of Wagner motivated by the desire to use an effective amount of fluoride to provide an additional anticaries effect. 
Response to Arguments 
The Examiner submits that Benedict cures the deficiencies of Wagner in view of Dodd et al. and therefore the rejection is maintained. 


Claim Rejections - 35 USC § 103 – Obviousness (New Rejections)
1) Claims 18-19, 21 and 23-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (US 5,597,554) in view of Jensen et al. (US 6,312,671) in further view of Dodd et al. (2002/0037258).
Wagner discloses dentifrices and more particularly to a system employing a mixture of conventional toothpaste in combination with a dentifrice preparation having hydrogen peroxide as an active constituent (col. 1, lines 6-11). The hydrogen peroxide is a dentifrice comprises hydrogen peroxide, Carbopol 940, sodium hydroxide and water (EXAMPLE C), representing a gel. Tetrasodium pyrophosphate, which would encompass a phosphate source and glycerine may also be added to the peroxide composition (EXAMPLE E). The compositions used with the peroxide containing composition may comprise water, glycerin, sorbitol, sodium fluoride (0.2%), cellulose 
Wagner differs from the instant claims insofar as it does not disclose sucralose or the container recited by the instant claims. 
Jensen et al. disclose peroxide containing oral gels. Sucralose and a bleaching agent are mixed with a carrier which enables the bleaching agent to contact and bleach teeth. The sucralose is much sweeter than sugar and is stable in the presence of bleaching agents so it disguises the bitter taste of such agents. This improved taste better enables patients to complete a bleaching regime and achieve the desired result (col. 2, lines 56-64).
Dodd et al. disclose oral care two-part compositions and containers for storing the compositions. A two-phase system may be in either one tube where each phase is kept separate by a septum dividing the package, it may be in a dual chamber pump that dispenses each phase simultaneously, or it may be packaged in separate tubes meant to be applied sequentially (paragraph 0077). Two tubes would require two tops.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. It would have been obvious to one of ordinary skill in the art to have used sucralose in the compositions of Wagner motivated by the desire to use a sweetener that is stable in the presence of bleaching agents so it disguises the bitter taste of such agents.  It would have been obvious to one of ordinary skill in the art to have used the container of Dodd et al. to store the compositions of Wagner because they are suitable 


2) Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wagner (US 5,302,374) in view of Jensen et al. (US 6,312,671) and Dodd et al. (2002/0037258) in further view of Benedict et al. (US 4,846,650). 
Wagner in view of Jensen et al. and Dodd et al. is discussed above and differs from the instant claims insofar as it does not disclose the amount of fluoride. 
Benedict et al. disclose oral compositions. It is common to have a water-soluble fluoride compound present in dentifrices in an amount sufficient to give a fluoride concentration of from about 0.0025% to about 5.0% by weight, preferably from about 0.005% to about 2.0% by weight, to provide additional anticaries effectiveness (col. 9, lines 35-45).
It would have been obvious to one of ordinary skill in the art to have added from about 0.0025% to about 5.0% by weight of a fluoride source to the compositions of Wagner motivated by the desire to use an effective amount of fluoride to provide an additional anticaries effect. 

Conclusion
Claims 1-5, 7-11 and 18-27 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612